          Case 4:21-cv-00616-BSM Document 3 Filed 08/05/21 Page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

DESMOND DAVIS                                                                    PLAINTIFFS
ASHLEY MUNNERLYN DAVIS

v.                            CASE NO. 4:21-CV-00616-BSM

SHARESE HANDIE, et al.                                                         DEFENDANTS

                                            ORDER

       Plaintiffs’ motion to proceed in forma pauperis [Doc. No. 1] is granted, but this case

is dismissed sua sponte without prejudice.

       After a state dependency neglect investigation, Arkansas terminated Plaintiffs’

parental rights. Doc. 2 at 39. Plaintiffs allege that the termination of their parental rights was

part of a conspiracy involving treason, judicial kickbacks, bribery, and racketeering. Doc.

No. 2 at 26–30. Plaintiffs want defendants arrested and would like their children returned

to them. They also seek damages. Id. at 214–20.

       Demond Davis has already attempted a version of this claim against most of the same

defendants, and Judge Marshall dismissed it without prejudice. Davis v. Handie, No.

4:20CV01432-DPM (Doc. 3); aff’d, No. 21-1100 (Doc. 9) (8th Cir. 2021). Davis cannot

seek redress in federal court for issues related to custody. Id. at 2 (citing Kahn v. Kahn, 21

F.3d 859, 861 (8th Cir. 1994)). Plaintiffs’ renewed attempts to set aside the state court

custody determinations fail as a matter of law for the same reason. Further, plaintiffs have

no authority to bring criminal charges. Kunzer v. Magill, 667 F. Supp. 2d 1058, 1061 (D.

Minn. 2009).

       Plaintiffs have failed to state a claim for either § 1985 or § 1986 relief because that

requires actual knowledge of a civil rights conspiracy, which has not been pleaded. See
          Case 4:21-cv-00616-BSM Document 3 Filed 08/05/21 Page 2 of 2



Liscomb v. Boyce, 954 F.3d 1151, 1155-56 (8th Cir. 2020). Further, defendants are immune

from suit for a number of reasons: judges cannot be sued for their decisions made in their

judicial roles, Robinson v. Freeze, 15 F.3d 107, 108 (8th Cir. 1994); public defenders

similarly cannot be sued for their actions as public defenders, Polk County v. Dodson, 454

U.S. 312, 321 (1981); and a suit against the individual employees is really a suit against their

employer, which are not entities that can be sued under § 1983, Ketchum v. City of West

Memphis, Arkansas, 974 F.2d 81, 82 (8th Cir. 1992).

       IT IS SO ORDERED this 5th day of August, 2021.



                                                      UNITED STATES DISTRICT JUDGE




                                               2
